DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Grant 20030027100.
With regard to claim 13, Grant discloses a mixing chamber for a handpiece of a medical device (see fig. 3), in particular a dental powder jet device, the mixing chamber comprising a first supply line 8 for a first fluid stream; and a second supply line 14 for a second fluid stream, wherein the two supply lines extend at least in sections along a central axis of the second supply line 14 (the lines 8 and 14 are coaxial). The second supply line 14 ends inside the mixing chamber in an outlet 3 and the mixing chamber further comprising a mixing region 10, in which the first fluid stream is directed onto the second fluid stream, behind the outlet 3, and an acceleration region (the region of first supply line 8 just prior to outlet 3), in which the first supply line 8 extends over a predefinable length parallel to the central axis. The mixing chamber has at least one front guide region 9 disposed between the outlet 
Grant does not disclose the distance between the first outlet and the final outlet is between 1mm and 8mm, and the acceleration region having a minimum length of at least 3 mm.
It would have been obvious to one skilled in the art to form the distance between the first and final outlets to be between 1mm and 8mm, and the acceleration region with a minimum length of at least 3 mm, if one wished for a particular sized liquid sleeve surrounding the powder gas mixture of Grant.  . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


With regard to claim 14, note that the first supply line 8 is hollow and cylindrical. See cross sectional view of the device in figure 4.

With regard to claim 15, note that the second supply line 14 is formed by a pipe section on which a housing of the mixing chamber is arranged (the second supply line is in the form of a pipe and is held within the housing 6 of the mixing chamber).

With regard to claim 16, note that the mixing region 10 is formed by an inner wall of the mixing chamber running toward the central axis (conically shaped). See conical wall of mixing region 10.

With regard to claim 23, note handpiece 4 (fig. 1) which includes the mixing chamber as recited in claim 13.

With regard to claims 17-21, Grant does not disclose the angle of the inner wall of the mixing region to be in a range of 0 to 80 degrees, the length of the front guide region to be about 0.8mm, the diameter of the front guide region to be about 1.2 to 2.7mm, the length of a rear guide region (note rear guide region 11 disposed behind the mixing region 10) to be 0.3 to 1.2mm, or a nozzle opening diameter (note nozzle opening at the point where the inner conical wall of the mixing region 10 meets the front guide region 11) to be about 30% to 70% of a diameter of the acceleration region 8.

It would have been obvious to one skilled in the art to form the angle of the inner wall of the mixing chamber, the length of the front guide region, the diameter of the front guide region and the nozzle opening diameter percent as compared to the diameter of the acceleration region, to all be within the amounts/ranges recited in claims 17-21, or any desired amounts/ranges, depending upon the rate of mixing/dispensing required of the handpiece. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

With regard to claim 22, note the radial entrance 7. See fig. 2.


Response to Arguments
Applicant’s arguments with respect to claims 13-23 have been considered but are moot in view of the new grounds of rejection.
With regard to applicant’s arguments directed to the amendments of claim 13, regarding the acceleration region length and the distance between the first and final outlets, a review of the instant specification does not find any criticality disclosed for the ranges now claimed.  Thus, the examiner finds that these ranges would have been obvious to one skilled in the art of designing such dispensing nozzles.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977.  The examiner can normally be reached on M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772